
	

113 S2662 IS: Telehealth Enhancement Act of 2014
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2662
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mr. Cochran (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To promote and expand the application of telehealth under Medicare and other Federal health care
			 programs, and for other purposes.
	
	
		
			1.
			Short title; table of contents
			
				(a)
				Short title
				This Act may be cited as the Telehealth Enhancement Act of 2014.
			
				(b)
				Table of contents
				The table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Strengthening Medicare through telehealth
					Sec. 101. Positive incentive for Medicare’s hospital readmissions reduction program.
					Sec. 102. Health homes and medical homes.
					Sec. 103. Flexibility in accountable care organizations coverage of telehealth.
					Sec. 104. Recognizing telehealth services and remote patient monitoring in national pilot program
			 on payment bundling.
					Sec. 105. Additional sites to be considered originating sites for purposes of payments for
			 telehealth services under Medicare.
					Title II—Enhancing Medicaid through telehealth
					Sec. 201. Medicaid option for high-risk pregnancies and births.
					Title III—Improving telecommunications for medical delivery
					Sec. 301. Additional providers considered health care providers for purposes of universal service
			 support.
					Sec. 302. No consideration of provider location in rules enhancing health care provider access to
			 advanced telecommunications and information services.
				
			
			I
			Strengthening Medicare through telehealth
			
				101.
				Positive incentive for Medicare’s hospital readmissions reduction program
				Section 1886(q) of the Social Security Act (42 U.S.C. 1395ww(q)) is amended by adding at the end
			 the following new paragraph:
				
					
						(9)
						Positive incentive for reduced readmissions
						
							(A)
							In general
							With respect to payment for discharges occurring during a fiscal year beginning on or after October
			 1, 2014, in order to provide a positive incentive for hospitals described
			 in subparagraph (B) to lower their excess readmission ratios, the
			 Secretary shall make an additional payment to a hospital in such
			 proportion as provides for a sharing of the savings from such
			 better-than-expected performance between the hospital and the program
			 under this title.
						
							(B)
							Hospital described
							A hospital described in this subparagraph is an applicable hospital (as defined in paragraph
			 (5)(C)) not subject to a payment change under paragraph (1) and for which
			 the positive readmission ratio (described in subparagraph (C)) is greater
			 than 1.
						
							(C)
							Positive readmission ratio
							The positive readmission ratio described in this subparagraph for a hospital is the ratio of—
							
								(i)
								the risk adjusted expected readmissions (described in subclause (II) of paragraph (4)(C)(i)); to
							
								(ii)
								the risk adjusted readmissions based on actual readmissions (described in subclause (I) of such
			 paragraph).
							.
			
				102.
				Health homes and medical homes
				
					(a)
					Medicare chronic care counterpart to Medicaid health home
					
						(1)
						In general
						Title XVIII of the Social Security Act is amended by adding at the end the following new section:
						
							
								1899B.
								Medicare health home for individuals with chronic conditions
								
									(a)
									In general
									In the case of a State that has amended its State plan under title XIX in accordance with the
			 option described in section 1945, the Secretary may contract with the
			 State medical assistance agency with a program under such section to serve
			 eligible individuals with chronic conditions who select a designated
			 provider, a team of health care professionals operating with such a
			 provider, or a health team as the individual’s health home for purposes of
			 providing the individual with health home services in the same manner as
			 provided under its State plan amendment.
								
									(b)
									Health home qualification standards
									The standards established by the Secretary under section 1945(b) for qualification as a designated
			 provider shall apply under this section for the purpose of being eligible
			 to be a health home for purposes of section 1945.
								
									(c)
									Payments
									Payments shall be made under this section in the same manner to a provider or team as payments are
			 made under subsection (c) of section 1945, including the use of the
			 payment methodology described in paragraph (2) of such subsection.
								
									(d)
									Hospital referrals
									Hospitals that are participating providers under this section shall establish procedures for
			 referring any eligible individuals with chronic conditions who seek or
			 need treatment in a hospital emergency department to designated providers
			 in the same manner as required under section 1945(d).
								
									(e)
									Monitoring and report on quality
									The methodology and proposal required under subsection (f) of section 1945 and the report on
			 quality measures under subsection (f) of such section shall also apply
			 under this section.
								
									(f)
									Report on quality measures
									As a condition for receiving payment for health home services provided to an eligible individual
			 with chronic conditions, a designated provider shall report, in accordance
			 with such requirements as the Secretary shall specify, including a plan
			 for the use of remote patient monitoring, on all applicable measures for
			 determining the quality of such services. When appropriate and feasible, a
			 designated provider shall use health information technology in providing
			 the Secretary with such information.
								
									(g)
									Definitions
									In this section, the provisions and definitions contained in subsection (h) of section 1945 shall
			 also apply for purposes of this section except that, instead of the
			 requirement specified in clause (i) of subsection (h)(1)(A) of such
			 section, an individual must be eligible for services under parts A and B
			 and covered for medical assistance for health home services under section
			 1945 in order to be an eligible individual with chronic conditions.
								
									(h)
									Evidence-Based and reporting
									In contracting with a State under this section, the State—
									
										(1)
										shall follow evidence-based guidelines for chronic care; and
									
										(2)
										shall report at least by the end of every month data specified by the Secretary, including an
			 assessment of the use of remote patient monitoring and quality measures of
			 process, outcome, and structure.
									
									(i)
									Waiver authority
									
										(1)
										In general
										The limitations on telehealth under section 1834(m) shall not apply for purposes of this section.
									
										(2)
										Secretary authority
										The Secretary may waive such other requirements of this title and title XIX as may be necessary to
			 carry out the provisions of this section.
									.
					
						(2)
						Reporting
						
							(A)
							In general
							Not later than 2 years after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall survey States contracting under section 1899B of the
			 Social Security Act, as added by paragraph (1), on the nature, extent, and
			 use of the option under such section particularly as it pertains to—
							
								(i)
								hospital admission rates;
							
								(ii)
								chronic disease management;
							
								(iii)
								coordination of care for individuals with chronic conditions;
							
								(iv)
								assessment of program implementation;
							
								(v)
								processes and lessons learned (as described in subparagraph (B));
							
								(vi)
								assessment of quality improvements and clinical outcomes under such option; and
							
								(vii)
								estimates of cost savings.
							
							(B)
							Implementation reporting
							Such a State shall report to the Secretary, as necessary, on processes that have been developed and
			 lessons learned regarding provision of coordinated care through a health
			 home for beneficiaries with chronic conditions under such option.
						
					(b)
					Specialty medical homes
					Title XVIII of the Social Security Act, as amended by subsection (a), is further amended by adding
			 at the end the following new section:
					
						
							1899C.
							Specialty medical homes
							
								(a)
								In general
								Beginning not later than 30 days after the date of the enactment of this section, the Secretary may
			 contract with a national or multi-state regional center of excellence with
			 a network of affiliated local providers to provide through one or more
			 medical homes for targeted, accessible, continuous, and coordinated care
			 to individuals under this title and title XIX with a long-term illness or
			 medical condition that requires regular medical treatment, advising, and
			 monitoring.
							
								(b)
								Medical home defined
								In this section, the term medical home means a medical entity that—
								
									(1)
									specializes in the care for a specific long-term illness or medical condition, including related
			 comorbidities;
								
									(2)
									leads the development of related evidence-based clinical standards and research;
								
									(3)
									has a network of affiliated personal physicians and patient treatment facilities;
								
									(4)
									maintains an online Web site for patient and provider communication and collaboration and patient
			 access to the patient’s health information;
								
									(5)
									has a plan for use of health information technology in providing services under this section and
			 improving service delivery and coordination across the care continuum
			 (including the use of wireless patient technology to improve coordination
			 and remote patient monitoring management of care and patient adherence to
			 recommendations made by their provider);
								
									(6)
									provides deidentified demographic data sets for clinical, statistical, and social science research
			 to develop culturally competent best practices and clinical decision
			 support mechanisms for the long-term illness or medical condition;
								
									(7)
									uses a health assessment tool for the individuals targeted, including a means for identifying those
			 most likely to benefit from remote patient monitoring; and
								
									(8)
									provides training programs for personnel involved in the coordination of care.
								
								(c)
								Personal physician defined
								
									(1)
									In general
									In this section, the term personal physician means a physician (as defined in section 1861(r)(1)) who meets the requirements described in
			 paragraphs (2) and (3). Nothing in this paragraph shall be construed as
			 preventing a personal physician from being a specialist or subspecialist
			 for an individual requiring ongoing care for a specific chronic condition
			 or multiple chronic conditions or for an individual with a long-term
			 illness or medical condition.
								
									(2)
									General requirements
									The requirements described in this paragraph for a personal physician for care of an individual are
			 as follows:
									
										(A)
										The physician is board certified for care of the specific illness or condition of the individual
			 and manages continuous care for the individual.
									
										(B)
										The physician has the staff and resources to manage the comprehensive and coordinated health care
			 of such individual.
									
									(3)
									Service-related requirements
									The requirements described in this paragraph for a personal physician are as follows:
									
										(A)
										The personal physician advocates for and provides ongoing support, oversight, and guidance to
			 implement a plan of care that provides an integrated, coherent,
			 cross-discipline plan for ongoing medical care developed in partnership
			 with patients and including all other physicians furnishing care to the
			 patient involved and other appropriate medical personnel or agencies (such
			 as home health agencies).
									
										(B)
										The personal physician uses evidence-based medicine and clinical decision support tools to guide
			 decisionmaking at the point-of-care based on patient-specific factors.
									
										(C)
										The personal physician is in compliance with the standards for meaningful use of electronic health
			 records under this title.
									
										(D)
										The personal physician participates with the State’s health information exchange, as available, or
			 the federally sponsored Direct Project.
									
										(E)
										The personal physician uses health information technology, including appropriate remote monitoring,
			 to monitor and track the health status of patients and to provide patients
			 with enhanced and convenient access to health care services.
									
										(F)
										The personal physician uses electronic prescribing and provides medication management.
									
										(G)
										The personal physician encourages patients to engage in the management of their own health through
			 education and support systems.
									
										(H)
										The personal physician utilizes the services of related health professionals, including nurse
			 practitioners and physician assistants.
									
								(d)
								Long-Term illness or medical condition defined
								In this section, the term long-term illness or medical condition—
								
									(1)
									includes a chronic condition which meets criteria specified by the Secretary for a specialized MA
			 plan for special needs individuals; and
								
									(2)
									also includes another condition that the Secretary determines would provide a beneficial focus for
			 an effective and efficient medical home.
								
								(e)
								Payment mechanisms
								
									(1)
									Medical home care management fee and medical home sharing in savings
									Except as provided in paragraph (2)—
									
										(A)
										Medical home care management fee
										Under this section the Secretary shall provide for payment under section 1848 of a care management
			 fee to the medical home and may include performance incentives. The
			 medical home shall arrange for payment for the services of affiliated
			 physicians and facilities.
									
										(B)
										Medical home sharing in savings
										The Secretary shall provide for payment under this section of a medical home based on the payment
			 methodology applied to health group practices under section 1866A. Under
			 such methodology, 80 percent of the reductions in expenditures under this
			 title and title XIX resulting fro(C)m participation of individuals that are
			 attributable to the medical home (as reduced by the total care management
			 fees paid to the medical home under this section) shall be paid to the
			 medical home. The amount of such reductions in expenditures shall be
			 determined by using assumptions with respect to reductions in the
			 occurrence of health complications, hospitalization rates, medical errors,
			 and adverse drug reactions.
									
									(2)
									Alternative payment model
									
										(A)
										In general
										The Secretary may provide for payment under this paragraph instead of the amounts otherwise payable
			 under paragraph (1).
									
										(B)
										Establishment of target spending level
										For purposes of this paragraph, the Secretary shall compute an estimated annual spending target
			 based on the amount the Secretary estimates would have been spent in the
			 absence of this section, for items and services covered under parts A and
			 B furnished to applicable beneficiaries for each qualifying medical home
			 under this section. Such spending targets shall be determined on a per
			 capita basis. Such spending targets shall include a risk corridor that
			 takes into account normal variation in expenditures for items and services
			 covered under parts A and B furnished to such beneficiaries with the size
			 of the corridor being related to the number of applicable beneficiaries
			 furnished services by each medical home. The spending targets may also be
			 adjusted for such other factors as the Secretary determines appropriate.
									
										(C)
										Incentive payments
										Subject to performance on quality measures, a qualifying medical home is eligible to receive an
			 incentive payment under this section if actual expenditures for a year for
			 the applicable beneficiaries it enrolls are less than the estimated
			 spending target established under subparagraph (B) for such year. An
			 incentive payment for such year shall be equal to a portion (as determined
			 by the Secretary) of the amount by which actual expenditures (including
			 incentive payments under this paragraph) for applicable beneficiaries
			 under parts A and B for such year are estimated to be less than 95 percent
			 of the estimated spending target for such year, as determined under
			 subparagraph (B).
									
									(3)
									Source
									Payments paid under this section shall be made in appropriate proportions (as specified by the
			 Secretary) from the Hospital Insurance Trust Fund, the Federal
			 Supplementary Medical Insurance Trust Fund, and funds appropriated to
			 carry out title XIX.
								
								(f)
								Evidence-Based
								The contracting entity shall follow evidence-based guidelines for care of the long-term illness or
			 medical condition under this section.
							
								(g)
								Patient services quality and performance reporting
								The contracting entity shall report at least by the end of every month data specified by the
			 Secretary on the operation of this section, including quality measures of
			 process, outcome, and structure.
							
								(h)
								Waiver authority
								
									(1)
									In general
									The limitations on telehealth under section 1834(m) shall not apply for purposes of this section.
								
									(2)
									Secretary authority
									The Secretary may waive such other requirements of this title and title XIX as may be necessary to
			 carry out the provisions of this section.
								.
				
				103.
				Flexibility in accountable care organizations coverage of telehealth
				Section 1899 of the Social Security Act (42 U.S.C. 1395jjj) is amended by adding at the end the
			 following new subsection:
				
					
						(l)
						Flexibility for telehealth
						
							(1)
							Provision as supplemental benefits
							Notwithstanding any other provision of this section, an ACO may include coverage of telehealth and
			 remote patient monitoring services as supplemental health care benefits to
			 the same extent as a Medicare Advantage plan is permitted to provide
			 coverage of such services as supplemental health care benefits under
			 section 1852(a)(3)(A).
						
							(2)
							Provision in connection with home health services
							Nothing in this section shall be construed as preventing an ACO from including payments for remote
			 patient monitoring and home-based video conferencing services in
			 connection with the provision of home health services (under conditions
			 for which payment for such services would not be made under section 1895
			 for such services) in a manner that is financially equivalent to the
			 furnishing of a home health visit.
						.
			
				104.
				Recognizing telehealth services and remote patient monitoring in national pilot program on payment
			 bundling
				Section 1866D(a)(2) of the Social Security Act (42 U.S.C. 1395cc–4(a)(2)) is amended—
				
					(1)
					in subparagraph (B), by striking 10 conditions and inserting the conditions;
				
					(2)
					in subparagraph (C)—
					
						(A)
						by redesignating clause (v) as clause (vi); and
					
						(B)
						by inserting after clause (iv) the following new clause:
						
							
								(v)
								Telehealth and remote patient monitoring services.
							; and
					
					(3)
					in subparagraph (D)(i)(III), by inserting before the period at the end the following: (and such longer period in the case of the use of telehealth and remote patient monitoring services
			 as the Secretary may specify).
				
				105.
				Additional sites to be considered originating sites for purposes of payments for telehealth
			 services under Medicare
				
					(a)
					In general
					Section 1834(m)(4) of the Social Security Act (42 U.S.C. 1395m(m)(4)) is amended—
					
						(1)
						in subparagraph (C)—
						
							(A)
							in clause (i), by striking The term and inserting Subject to clause (iii), the term; and
						
							(B)
							by adding at the end the following new clause:
							
								
									(iii)
									Additional originating sites
									The term originating site also includes the following sites, whether or not they are located in an area described in clause
			 (i), insofar as such sites are not otherwise included in the definition of
			 originating site under such clause:
									
										(I)
										A critical access hospital (as described in clause (ii)(II)).
									
										(II)
										A sole community hospital (as defined in section 1886(d)(5)(D)(iii)).
									
										(III)
										A home telehealth site (as defined in subparagraph (G)(i)).
									
										(IV)
										A site described in clause (ii) that is located in a county with a population of less than 25,000,
			 according to the most recent decennial census or in an area that was not
			 included in a Metropolitan Statistical Area on any date in 2000.
									
										(V)
										A site described in clause (ii) with respect to services related to the evaluation or treatment of
			 an acute stroke.
									; and
						
						(2)
						by adding at the end the following new subparagraph:
						
							
								(G)
								Home telehealth site
								
									(i)
									Home telehealth site
									The term home telehealth site means, with respect to a telehealth service described in clause (ii) furnished to an individual,
			 in a place of residence used as the home of such individual.
								
									(ii)
									Telehealth services described
									A telehealth service described in this clause is a telehealth service that is—
									
										(I)
										related to the provision of hospice care or home dialysis; or
									
										(II)
										furnished to an individual who is determined to be homebound (as defined for purposes of sections
			 1814(a)(2)(C) and 1835(a)(2)(A)(i)), including such an individual for whom
			 a certification or recertification described in such section is in effect
			 with respect to home health services.
									.
					
					(b)
					No originating site facility fee for new sites
					Section 1834(m)(2)(B) of the Social Security Act (42 U.S.C. 1395m(m)(2)(B)) is amended by inserting
			 after the originating site the following: (other than an additional originating site described in paragraph (4)(C)(iii)).
				
					(c)
					Application of telecommunication systems definition to critical access hospitals and sole community
			 hospitals
					The second sentence of section 1834(m)(1) of the Social Security Act (42 U.S.C. 1395m(m)) is
			 amended by inserting any telehealth services furnished or received at a critical access hospital (as described in
			 paragraph (4)(C)(ii)(II)) or a sole community hospital (as defined in
			 section 1886(d)(5)(D)(iii)) or of after in the case of.
				
					(d)
					Site of care for purposes of determining health care liability
					Section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended by adding at the end the
			 following new paragraph:
					
						
							(5)
							Site of care for purposes of health care liability
							For purposes of determining health care liability with respect to telehealth services for which
			 payment is made under this subsection, such service shall be considered to
			 be furnished at the distant site.
						.
				
					(e)
					Effective date
					
						(1)
						In general
						Except as provided in paragraph (2), the amendments made by this section shall apply to services
			 furnished on or after January 1, 2014.
					
						(2)
						Change in MSA rule
						The amendment made by subsection (a)(1)(B)(ii) shall apply with respect to telehealth services
			 furnished on or after February 28, 2013.
					
			II
			Enhancing Medicaid through telehealth
			
				201.
				Medicaid option for high-risk pregnancies and births
				
					(a)
					In general
					Title XIX of the Social Security Act is amended by adding at the end the following new section:
					
						
							1947.
							State option to provide coordinated care for enrollees with high-risk pregnancies and births
							
								(a)
								In general
								Notwithstanding section 1902(a)(1) (relating to statewideness), section 1902(a)(10)(B) (relating to
			 comparability), and any other provision of this title for which the
			 Secretary determines it is necessary to waive in order to implement this
			 section, beginning 6 months after the date of the enactment of this
			 section, a State, at its option as a State plan amendment, may provide for
			 medical assistance under this title to eligible individuals for
			 maternal-fetal and neonatal care who select a designated provider (as
			 described under subsection (h)(5)), a team of health care professionals
			 (as described under subsection (h)(6)) operating with such a provider, or
			 a health team (as described under subsection (h)(7)) as the individual’s
			 birthing network for purposes of providing the individual with
			 pregnancy-related services.
							
								(b)
								Qualification standards
								The Secretary shall establish standards for qualification as a designated provider for the purpose
			 of being eligible to be a birthing network for purposes of this section.
							
								(c)
								Payments
								
									(1)
									In general
									A State shall provide a designated provider, a team of health care professionals operating with
			 such a provider, or a health team with payments for the provision of
			 birthing network services to each eligible individual for maternal-fetal
			 and neonatal care that selects such provider, team of health care
			 professionals, or health team as the individual’s birthing network.
			 Payments made to a designated provider, a team of health care
			 professionals operating with such a provider, or a health team for such
			 services shall be treated as medical assistance for purposes of section
			 1903(a), except that, during the first 8 fiscal year quarters that the
			 State plan amendment is in effect, the Federal medical assistance
			 percentage applicable to such payments shall be equal to 90 percent.
								
									(2)
									Savings target
									As a condition for approval of a State plan amendment and payment methodology under this section,
			 the State shall provide the Secretary with assurances that the amendment
			 and methodology shall be projected to reduce the amount of expenditures
			 for pregnancy-related services otherwise made under this title by one
			 percent for each 4-calendar-quarter period during the first 40 calendar
			 quarters in which the amendment is in effect.
								
									(3)
									Methodology
									
										(A)
										In general
										The State shall specify in the State plan amendment the methodology the State will use for
			 determining payment for the provision of birthing network services. Such
			 methodology for determining payment shall be established consistent with
			 section 1902(a)(30)(A).
									
										(B)
										Innovative models of payment
										The methodology for determining payment for provision of birthing network services under this
			 section shall not be limited to a per-member per-month basis and may
			 provide (as proposed by the State and subject to approval by the
			 Secretary) for alternate models of payment, including bundled per episode,
			 performance incentives, and shared savings.
									
									(4)
									Planning grants
									
										(A)
										In general
										Beginning 30 days after the date of the enactment of this section, the Secretary may award planning
			 grants to States for purposes of developing a State plan amendment under
			 this section. A planning grant awarded to a State or a multi-state
			 collaborative under this paragraph shall remain available until expended.
									
										(B)
										Limitation
										The total amount of payments made to States under this paragraph shall not exceed $25,000,000.
									
								(d)
								Report on quality measures
								As a condition for receiving payment for birthing network services provided to an eligible
			 individual for maternal-fetal and neonatal care, a designated provider
			 shall report monthly to the State, in accordance with such requirements as
			 the Secretary shall specify, on all applicable measures for determining
			 the quality of such services. When appropriate and feasible, a designated
			 provider shall use health information technology in providing the State
			 with such information.
							
								(e)
								Evidence-Based
								The birthing network shall adapt, update, and follow evidence-based guidelines for maternal-fetal
			 and neonatal care.
							
								(f)
								Definitions
								In this section:
								
									(1)
									Eligible individual for maternal-fetal and neonatal care
									
										(A)
										In general
										Subject to subparagraph (B), the term eligible individual means an individual who—
										
											(i)
											is eligible for medical assistance under the State plan or under a waiver of such plan; and
										
											(ii)
											(I)
												is pregnant (or was pregnant during the immediately preceding 30 day period); or
											
												(II)
												is the child of an individual described in clause (i) and under 30 days old.
											
										(B)
										Rule of construction
										Nothing in this paragraph shall prevent the Secretary from establishing other requirements for
			 purposes of determining eligibility for receipt of birthing network
			 services under this section.
									
									(2)
									Birthing network
									The term birthing network means a designated provider (including a provider that operates in coordination with a team of
			 health care professionals) or a health team selected by an eligible
			 individual to provide birthing network services.
								
									(3)
									Birthing network services
									
										(A)
										In general
										The term birthing network services means comprehensive and timely high-quality services described in subparagraph (B) that are
			 provided by a designated provider, a team of health care professionals
			 operating with such a provider, or a health team and are identified in a
			 provider registry.
									
										(B)
										Services described
										The services described in this subparagraph are—
										
											(i)
											comprehensive care coordination;
										
											(ii)
											health promotion;
										
											(iii)
											a call center to offer 24-hour physician support for consultations with maternal-fetal medicine
			 specialists, when requested, regarding patient management issues;
										
											(iv)
											newborn screening, including for heart defects and to reduce newborn hospital readmissions;
										
											(v)
											patient and family support (including authorized representatives);
										
											(vi)
											referral to community and social support services, if relevant; and
										
											(vii)
											use of health information technology to link services and provide monitoring, as feasible and
			 appropriate.
										
									(4)
									Designated provider
									The term designated provider means a physician, clinical practice or clinical group practice, rural clinic, community health
			 center, public health agency, home health agency, or any other entity or
			 provider (including pediatricians, gynecologists, and obstetricians) that
			 is determined by the State and approved by the Secretary to be qualified
			 to be a birthing network for eligible individuals on the basis of
			 documentation evidencing that the physician, practice, or clinic—
									
										(A)
										has the systems and infrastructure in place to provide birthing network services; and
									
										(B)
										satisfies the qualification standards established by the Secretary under subsection (b) and
			 paragraph (7)(B).
									
									(5)
									Team of health care professionals
									The term team of health care professionals means a team of health professionals (as described in the State plan amendment) that may—
									
										(A)
										include physicians and other professionals, such as a nurse care coordinator, midwife,
			 nutritionist, social worker, behavioral health professional, or any
			 professionals deemed appropriate by the State; and
									
										(B)
										be free standing, virtual, or based at a hospital, community health center, rural clinic, clinical
			 practice or clinical group practice, academic health center, or any entity
			 deemed appropriate by the State and approved by the Secretary.
									
									(6)
									Health team
									The term health team has the meaning given such term for purposes of section 3502 of the Patient Protection and
			 Affordable Care Act.
								
									(7)
									Birthing data and exchange
									
										(A)
										Proposal for use of health information technology
										A State shall include in the State plan amendment a proposal for use of health information
			 technology in providing birthing network services under this section and
			 improving service delivery and coordination across the care continuum
			 (including the use of wireless patient technology to improve coordination
			 and management of care and patient adherence to recommendations made by
			 their provider).
									
										(B)
										Information requirements for birthing networks
										The birthing network shall—
										
											(i)
											be in compliance with the Medicaid standards for meaningful use of electronic health records;
										
											(ii)
											participate with the State’s health information exchange, as available, or operate an exchange
			 among the birthing network;
										
											(iii)
											collect demographic information on participating newborns and mothers;
										
											(iv)
											use demographic and event-based data to identify patients that are likely going to need short or
			 long-term follow-up; and
										
											(v)
											providing de-identified demographic data sets for statistical and social science research to
			 develop culturally competent best practices and clinical decision support
			 mechanisms for maternal-fetal and neonatal care.
										.
				
					(b)
					Patient services quality and performance reporting
					
						(1)
						In general
						Not later than 3 years after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall survey States that have elected the option under
			 section 1947 of the Social Security Act, as added by section (a), on the
			 nature, extent, and use of such option, particularly as it pertains to—
						
							(A)
							terms of pregnancies;
						
							(B)
							use of prenatal fetal monitoring;
						
							(C)
							use of Caesarean section procedures;
						
							(D)
							use of neonatal intensive care services;
						
							(E)
							incidence of birthing complications;
						
							(F)
							incidence of infant and maternal mortality;
						
							(G)
							coordination of maternal-fetal and neonatal care for individuals;
						
							(H)
							assessment of program implementation;
						
							(I)
							processes and lessons learned (as described in subparagraph (B));
						
							(J)
							assessment of quality improvements and clinical outcomes under such option; and
						
							(K)
							participating mothers’ assessment of performance, quality, convenience, and satisfaction.
						
						(2)
						Implementation reporting
						A State that has elected the option under such section shall report to the Secretary, as necessary,
			 on processes that have been developed and lessons learned regarding
			 provision of coordinated care through a birthing network for Medicaid
			 beneficiaries for maternal-fetal and neonatal care under such option.
					
			III
			Improving telecommunications for medical delivery
			
				301.
				Additional providers considered health care providers for purposes of universal service support
				Subparagraph (B) of section 254(h)(7) of the Communications Act of 1934 (47 U.S.C. 254(h)(7)) is
			 amended—
				
					(1)
					in clause (vi), by striking and;
				
					(2)
					in clause (vii), by striking clauses (i) through (vi) and inserting clauses (i) through (ix);
				
					(3)
					by redesignating clause (vii) as clause (x); and
				
					(4)
					by inserting after clause (vi) the following new clauses:
					
						
							(vii)
							ambulance providers and other emergency medical transport providers;
						
							(viii)
							health clinics of elementary and secondary schools and post-secondary educational institutions;
						
							(ix)
							sites where telehealth services are provided under section 1834(m) of the Social Security Act (42
			 U.S.C. 1395m(m)) or under a State plan under title XIX of such Act (42
			 U.S.C. 1396 et seq.); and
						.
				
				302.
				No consideration of provider location in rules enhancing health care provider access to advanced
			 telecommunications and information services
				Section 254(h)(2)(A) of the Communications Act of 1934 (47 U.S.C. 254(h)(2)(A)) is amended by
			 inserting (regardless of the location of such providers) after health care providers.
			
